Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 4, 6-8, 18 and 21 are allowable. The restriction requirement filed on 8/9/21, as set forth in the Office action mailed on 6/9/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2, 9-17, 19 and 20 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Allowable Subject Matter
Claims 1-4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electromagnetic switch for a starting device of an internal combustion engine, comprising a coil carrier having a carrier wall which extends in an axial direction and which encloses a cavity in the coil carrier; when the coil winding is not in operation, is disposed in a passive position and, during operation of the coil winding, is adjusted axially in a direction of a core; in the passive position of the piston, the piston and the core defining an axial gap therebetween in the cavity; the coil wire, in an axially extending first winding section, wound in a first winding direction around the carrier wall; the coil wire, in an axially extending second winding section, wound in a second winding direction opposite the first winding direction around the carrier wall; and wherein at least one winding of the second winding section axially overlaps the axial gap, including along with the remaining limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 30, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837